IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-74,593-01


IN RE 25TH JUDICIAL DISTRICT ATTORNEY'S OFFICE, Relator





ON PETITION FOR A WRIT OF MANDAMUS
IN CAUSE NO. 09-1941-CR IN THE 274TH DISTRICT COURT

FROM GUADALUPE COUNTY



 Per curiam.

O R D E R


	Relator filed a petition for a writ of mandamus, pursuant to the original jurisdiction of this
Court. The petition requests that we issue a writ of mandamus in the underlying case, ordering the
district court to vacate its discovery order which directed Relator to provide copies of Child
Advocacy Center videos to defense counsel.  The original submission was dismissed by this Court
due to Relator's  failure to file a motion for leave to file the mandamus petition.  Tex. R. App. P.
72.1.  Relator has now filed the required motion for leave to file his petition, as well as a motion for
reconsideration of this Court's dismissal of his original filing.

	This Court grants Relator's motion for reconsideration and orders that the respondent, the
Judge of the 274th District Court of Guadalupe County, file a response with this Court. The real party
in interest, defendant Charles Morgan Dittman, Sr. may also submit a response.  The motion for
leave to file a petition for a writ of mandamus will be held in abeyance until the respondent has
submitted the appropriate response. Such response shall be submitted within 30 days of the date of
this order. The trial court's July 21, 2010 order compelling Relator to provide copies of the videos
to the defense is stayed pending further order of this Court. 
	IT IS SO ORDERED THIS THE 6TH DAY OF OCTOBER, 2010.	

Do Not Publish